Exhibit 10.iii
 
ERGOMED PLC, with registered officers at 26-28 Frederick Sanger Road, Surrey
Research Park, Guildford GU2 7YD, Surrey, England, VAT number:  GB809610630,
Company number:  4081094 (hereinafter:  “ERGOMED”),
 
and
 
CEL-SCI Corporation, a company duly established pursuant to the laws of
Colorado, with registered offices at 8229 Boone Boulevard, Suite 802, Vienna, VA
22182, USA (hereinafter: “CEL-SCI”),


or separately referred as “the Party” or jointly as “the Parties”


Have concluded on this 15th day of September, 2015
 
ANNEX 1 TO CO-DEVELOPMENT AND REVENUE SHARING AGREEMENT
 
(hereinafter:  “the Annex”)
 
WHEREAS: On April 19th, 2013 CEL-SCI and ERGOMED entered into the following:
 
 
(i)
Co-Development and Revenue Sharing Agreement (Co-Development Agreement) pursuant
to which they have undertaken to jointly develop and commercialized a compound
known as Multikine;



WHEREAS: With this Annex the Parties wish to amend the terms of the
Co-Development Agreement.
 
Article 1
 
1.1.
The Parties would like to delete Section 3.1 of the Co-Development Agreement in
its entirety and replace it with the following:

 
 
“3.1
With respect to the Product, Ergomed shall invest up to Twelve Million US
dollars ($12 million) toward the clinical and regulatory costs for the conduct
the Co-Developed Clinical Trial for the Product in Europe, Russia, India, and
North America (the actual amount of such investment, determined in accordance
with Section 6.  The Ergomed Co-Development Investment shall not exceed
US$12,000,000 Twelve million dollars), (the “Ergomed Co-Development Investment
Cap”).”



1.2
The Parties would like to delete Section 6.1 of the Co-Development Agreement in
its entirety and replace it with the following:

 
 
“6.1
CEL-SCI shall make payments to Ergomed for invoices submitted by Ergomed for
Egromed’s activities on each Co-Developed Clinical Trial in accordance within
the terms stipulated in the MSA and the relevant related CTOs and any annex
thereto; provided, however, that Ergomed’s invoices for each Co-Developed
Clinical Trial will be reduced by 30% (thirty percent) from the costs set forth
in the relevant CTO, and any annex thereto (“Ergomed Invoiced Costs”).  The 30%
reduction described in the

 
Confidential
 
 
Page 1

--------------------------------------------------------------------------------

 
 
foregoing shall be accrued as the Ergomed Co-Development Investment for the
Product and shall be tracked. Each invoice subject to the reduction shall
clearly set forth, with respect to the Product, the fee schedule set forth in
the relevant CTO and any annex thereto and the relevant reduction to be applied
toward the Ergomed Co-Development Investment.”


Article 2
 
2.1.
All other provisions of the Co-Development Agreement remain unchanged, valid and
in force.

 
2.2.
This Annex is being executed in 2 (two) may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall
together be deemed to constitute one agreement.  The parties agree that
execution of this Annex by industry standard electric signature software and /or
by exchanging PDF signatures shall have the same legal force and effect as the
exchange of original signatures, and that in any proceeding arising under or
relating to this Annex, each party hereby waives any right to raise any defense
or waiver based upon execution of this Annex by means of such electronic
signatures or maintenance of the executed agreement electronically.

 
Signatures Begin on Next Page
 
 
 
 
 
 
 
Confidential
 
 
Page 2

--------------------------------------------------------------------------------

 
 
Upon signature by authorized representatives of ERGOMED and CEL-SCI below, this
Annex shall be incorporated into and made part of the Co-Development Agreement
between the Parties.
 
 

ERGOMED:   CEL-SCI:            
/s/ M. Reljanovic
 
/s/ Geert Kersten
Printed Name
 
Printed Name
     
CEO
 
CEO
Title
 
Title
     
15 September 2015
 
15 September 2015
Date
 
Date



 


 
Confidential
 
Page 3

--------------------------------------------------------------------------------

 